Hon. H. A. Hodges              Opinion No. O-q01
.County Auditor                 Re: Is a constable or sheriff      entitled
 Williamson~ County             to the fee for arrest when he is present
 Georgetown, Texas              and the arrest Is made by the Highway
                                Patrol?     When a person is arrested for
                                speeding and comes ln to, the office      of
                                the. justice  of ~the peace or mails the re-
Dear Sir:                       mittance what fees may be assessed?
             Your request for an opinion on the, above stated           ques-
tions    has been received by this office.
                 Article   1056, C.C.P.,   reads in part as follows::
              “The following fees shall be allowed the sher-
        iff,  or other peace officer  performing. the same
        services in misdemeanor case, to be taxed against
        the .defendant on conviction:
              “1. For executing each warrant of arrest or
        capias, or making arrest without warrant, two ‘dol-
        1WS.


                 “2 .   For summoning each witness,    seventy-five
        cents.
             “3.   For serving       any writ   not otherwise   pro-
        vided for, one dollar.
              “4. For taking and approving each bond, end
        returning the same to the court house, when neces-
        sary, one dollar and fifty cents.
                 “5.    For each commitment or release,     one dol-
        lar .
              “6.        Jury fee, in each case where a jury     is
        actually        summoned,, one dollar.. . .I’
           We see from this statute that each fee is allowed for
a specific  service performed.   If then Highway Patrol makes the
arrest and the constable   or sheriff does not participate  in the
arrest in any manner, he is not entitled    to a fee in the case.
Hon. H. A. Hodges,   page 2   (O-9Cl)


The constable or sheriff is only entitled to fees for services
he performs as set out In Article 1065, C.C.P.,  supra.
            On May 11, 1939, this department held in opinion No.
O-,778, that when a constable accompanies a Highway Patrolman
and actually makes the arrest himself or participates    therein,
such constable would be entitled   to the fees as provided for by
Article  1065, C.C.Pb However, if the constable merely accompan-
ies the Patrolman when the arrest is made and does not actually
make the arrest himself or participate   therein, he would be en-
titled  to no fee.
          In an opinion wrltten by Hon. Joe Sharp, Assistant
Attorney General, addressed to Hoti. L. 0. Osborne, County Attor-
ney, Canton, Texas 9 on June 14, 1937, this department held that
a sheriff or constable  is not entitled to any fees for any serv-
ice or for making any arrest unless he actually made the arrest
himself or participated   therein,
           On September 2, 1936, this    department rendered an opin-
ion addressed to Mr. Allen C. Wilson,     County Attorney, Boerne,
Texas, written by Hon. Joe J, ~Alsup,    Assistant Attorney General,
holding that the justice  of the peace    is unauthorized to assess
as part of the costs two dollars for     sheriff’s fee, where the
sheriff performed no services  in the    casea
            In Opinion No. 0-106, written by Hon. Claude Boothman,
Assistant Attorney General, addressed to Hon. Thos. A, Wheat,
County Attorney, Liberty,     Texas, held that each fee allowed under
Article 1065, C.C,P. is for a specffic      service performed and if
the Highway Patrol makes the arrest and the constable does not
participate   in the arrest in any manner, he is not entftled      to a
fee in the case.     The constable   Is only entitled, to fees for
services he performs as set out in Article 1065, C.C.P.
           This department has repeatedly     ruled that a constable
or other peace officer    is not entftled   to charge, collect     or ac-
cept fees unless he actually performed the services          set out in
the statute.    If the constable or sheriff     does not make the ar-
rest, nor t~he commftment nor the release,      he certainly    cannot
charge, collect   or accept a fee for doing so0 A State Highway
Patrolman receives   a salary from the State of Texas for his
services 9 and there is no statutory     authority in this state w~here-
by a state Highway Patrolman may charge, collect        or accept a fee
from a defendant.    The salary a State Highway Patrolman receives
from the State of Texas is the only compensatfon to which he is
entitled  to receive for performing his duties in arresting         par-
ties charged wfth misdemeanors.
Hon. H. A. Hodges,    page 3   (@+CU)


           We quote from opinion No. O-768 written by Hon. Wm.
J. Fanning, Assistant Attorney General, a&ressed to Hon. Esco
Was;;:   County Attorney, Taylor County, Abilene, Texas, as
       :
           “If a state highway patrolman arrests a defend-
     ant in a misdemeanor case and brings the defendant
     before the justice   of the peace’ and the defendant
     pleads guilty and is assessed a fine, the justice
     of the peace should not tax an arrest fee against
     the defendant.
           “For example, If a state highway patrolman ar-
     rests a defendant for violation   of a misdemeanor
     statute and brings the defendant before the justice
     of the peace as outlined by law, and the defendant
     enters his plea of guilty before the justice   of the
     peace and is assessed a fine of one dollar and costs,
     then this is the following   amount which the defend-
     ant should be required to pay in discharge of his
     fine and costs;  to-wit:
           “One dollar fine; five dollars   fee for the
     county attorney;  four dollars,  trial fee - making a
     total of ten dollars.”
            You are respectfully   advised that it is the opinion
 of this department that a constable     or a sheriff  Is not entitled
,to a fee for arrest when he is present and the arrest is made by
 the Highway Patrol.    You are further advised that when a person
 Is arrested for speeding and comes into the office      of the jus-
 tice of the peace or malls a remittance,     the fees may be assessed
 as set forth in the preceding paragraph.
           Trusting   that the foregoing    answers your inquiry,   we
remain
                                        Yours very truly
                                        ATTORNEY GENERALOF TEXAS
                                        By /s/ Ardell Williams
                                        Ardell Williams,  Assistant
APPROVED JUL 10, 1939
/s/ W. F. Moore
FIRST ASSISTANTATTORNEY
                      GENERAL
AM:AW:wb